Title: From George Washington to Brigadier General William Smallwood, 12 January 1778
From: Washington, George
To: Smallwood, William

 

Dear Sir
Head Quarters [Valley Forge] 12th Jany 1778.

I am favd with yours of the 10th: My order to you to have the Baggage removed to this place was founded upon information that there was a much greater quantity than there turns out, but as it proves otherwise you were right in detaining it, till you represented the matter to me—I wish the Gentlemen who drew up and signed the representation had attended more closely to my letter. They would have found nothing in it tending to rob them of their right whatever that might prove to be. I did not even pretend to determine the matter. The Officers of this part of the Army who are suffering from cold, want of Houses & every other convenience, only wanted an opportunity of furnishing themselves with many articles of which most of them stand in as much need as the Gentlemen of your division who are in comfortable Quarters possibly can do. These they meant to pay for, so that if the whole Value had been adjudged to the Captors, the amount would have been ready for them. I am sorry that the Gentlemen in the Course of their representation have been led into some very unmerited Reflections upon the Officers of this part of the Army, by supposing, that an unjust anxiety in them to possess those things to which they have not even a pretence of title as they say would prompt them to persuade me to do an act of injustice. I hope upon a Review of the Matter they will acquit them of any such intention.
I desire you will communicate as much of this letter to them as respects their Representation, and assure them that as I never did, so I never shall shew an undue partiality to one part of the Army in preference to another. But that still upon the most dispassionate View I cannot think their reasonings in favr of an exclusive Right altogether admissable.
There were some Resolves of Congress passed at the commencement of this dispute, for setling the mode of disposing of prizes, but as I have not those Resolves by me, I cannot precisely determine what they are. I have wrote to Congress and stated the present Case as you will see by my Letter sent thro yr hands to Congress wch you will please to seal & forward by express and desired their determination, which will serve for a Guide in future. In the mean time the Baggage may be exactly inventoried and delivered out to the Officers of the division at a just appraisement, and an exact account kept of the Amount, that the distribution may be made, when the determination of Congress is known, in whatever way they may direct. What are properly called military Stores, may remain as they at present are. As for the Brig, I think she ought to be sold as speedily as possible to the highest Bidder; she

will bring more now, when there is chance of running her out, than she will do in the Spring, when the River will be full of Ships of War. Besides if a detatchment from the Enemy should oblige you to move your post, she will be inevitably lost. By this mode of proceeding the Captors will have justice done them, whether they shall be intitled to the whole or part of the prize in question.
As I imagine the Vessel at Reedy Island was taken by private adventurers, all we can do, is to purchase the property suitable for and wanted by the Army from the Captors at a reasonable price. I would therefore have them secured for the public and receipts given to those who appear to you to have the right, expressing the quantity and quality of the Goods, that they may apply to the Commissaries and Cloathier General for payment of the Articles in their respective departments. If Waggons can be got below, they should be immediately moving towards the Army.
I send you the Articles of War with some amendments since the first edition.
The intrenching Tools were ordered long ago and I thought had gone, but I have again ordered the Qr Mr General to do it and you may depend upon having them directly.
